Citation Nr: 1523944	
Decision Date: 06/05/15    Archive Date: 06/16/15

DOCKET NO.  09-23 470A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an effective date earlier than June 20, 2007 for service-connected bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Cynthia H. Holman, Attorney


ATTORNEY FOR THE BOARD

L. McCurdy, Associate Counsel






INTRODUCTION

The Veteran served on active duty from March 1969 to December 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina which reopened the Veteran's claim and granted service connection for bilateral hearing loss effective June 20, 2007.  

Separately, in a writing dated in October 2012, the Veteran's representative filed a claim for revision of a June 1974 rating decision that denied service connection for hearing loss on the basis of clear and unmistakable error (CUE).  The RO denied the CUE claim in a rating decision dated in December 2013.  The status of the CUE claim and whether there is an appeal of that issue remains at the RO.  Nevertheless, the outcome of the Veteran's direct appeal of the effective date assigned for service connection in the May 2008 rating decision is not dependent on the outcome of his request for revision of the January 1975 rating decision on the basis of CUE.  Indeed, adjudication of his direct appeal does not preclude a successful collateral attack on the earlier decision.  The United States Court of Appeals for Veterans Claims (Court) has itself bifurcated and separately adjudicated the issues of entitlement to an earlier effective date and CUE.  Canady v. Nicholson, 20 Vet. App. 393, 402 (2006).  Therefore, it is not prejudicial for the CUE challenges to be bifurcated from the earlier effective date claim currently before the Board.


FINDINGS OF FACT

1. In January 1975, the Board issued a decision that denied service connection for bilateral hearing loss. 

2.  On June 20, 2007, the Veteran filed a petition to reopen his claim for service connection for bilateral hearing loss.  

3. In a May 2008 rating decision, service connection for bilateral hearing loss was granted, effective from June 20, 2007.  

4.  The record contains no evidence between January 1975 and June 20, 2007 that may be reasonably construed as a pending claim for service connection for hearing loss disability.


CONCLUSION OF LAW

The criteria for an effective date earlier than June 20, 2007, for the grant of service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 5110, 7105 (West 2002); 38 C.F.R. §§ 3.156, 3.400 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a complete or substantially complete application, VA must provide notice to the claimant that: (1) informs the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) informs the claimant about the information and evidence that VA will seek to provide; and (3) informs the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103 , 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2014); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 73 Fed. Reg. 23,353 (Apr. 30, 2008).  The United States Court of Appeals for the Federal Circuit has held that 38 U.S.C. § 5103(a) does not require VA to provide notice of the information and evidence necessary to substantiate a claim upon receipt of a notice of disagreement with the effective date assigned by a RO for a compensation award.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  In this regard, the appellant bears the burden of demonstrating any prejudice from defective notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  There has been no allegation of such error in this case.

Regarding the duty to assist, there is no indication of the existence of additional service treatment or other records which would form a basis for an earlier effective date.  As the resolution of the Veteran's appeal for an earlier effective date for the grant of service connection for bilateral hearing loss is dependent solely on the law and regulations pertaining to claims for VA benefits, no further development under the duty to notify and assist is warranted.  Mason v. Principi, 16 Vet. App. 129 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Smith v. Gober, 14 Vet. App. 227 (2000); Livesay v. Principi, 15 Vet. App. 165 (2001); VAOPGCPREC 2-04 (2004), 69 Fed. Reg. 25180 (2004).

Law and Analysis

The applicable law and regulations concerning effective dates state that, except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a) (West 2012); 38 C.F.R. § 3.400 (2014).

The effective date for a grant of service connection on the basis of the receipt of new and material evidence following a final prior disallowance is the date of receipt of the application to reopen, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2012); 38 C.F.R. § 3.400(q)(1)(ii) (2014).  The Court has held that when a claim is reopened, the effective date cannot be earlier than the date of the claim to reopen.  Juarez v. Peak, 21 Vet. App. 537, 539-540 (2008) (citing Bingham v. Nicholson, 421 F. 3d 1346 (Fed. Cir. 2005); Leonard v. Nicholson, 405 F.3d. 1333, 1337 (Fed. Cir. 2005).  In Sears v. Principi, 349 F.3d 1326 (Fed. Cir. 2003), the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that pursuant to 38 C.F.R. § 3.400(q)(1)(ii), which it declared was a valid gap-filling regulation, there was no conflict between 38 U.S.C.A. §§ 5108 and 5110, and thus the earliest possible effective date of service connection for a reopened claim was the date the reopened claim was received.  Id. at 1332.

An application for VA compensation must generally be a specific claim in the form prescribed by the Secretary, i.e., VA Form 21-526.  38 U.S.C.A. § 5101(a) (West 2002); 38 C.F.R. § 3.151(a) (2014).  However, any communication received from the claimant (or specified individuals) that indicates an intent to apply for one or more VA benefits, and identifies the benefit sought, may be considered an informal claim.  38 C.F.R. § 3.155(a) (2014).  The words "claim" and "application" are defined as a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p) (2014).

Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

The record reflects that the Veteran originally filed a claim for service connection for hearing loss in February 1974.  That claim was denied by a rating decision in June 1974.  The Veteran appealed that decision to the Board, which issued a decision in January 1975 that continued to deny service connection for hearing loss.  The Board decision became final at the time it was filed in January 1975.  38 U.S.C.A. § 7104(b) (West 2002), 38 C.F.R. § 20.1100 (2014).  

The next correspondence from the Veteran was in October 2006 when the Veteran requested a copy of his military medical records, including a 1974 audiogram.  In June 2007, the Veteran submitted an application to reopen his claim for entitlement to service connection for bilateral hearing loss.  By a rating action dated in May 2008, service connection for bilateral hearing loss was granted, effective from June 20, 2007.  

The Board has considered the Veteran's argument that he should be awarded service connection for bilateral hearing loss to the date of his original claim in 1974.  However, as referenced above, the primary basis of awarding an effective date under applicable law or regulations based on a claim to reopen after a final disallowance shall be the date of receipt of the new claim or the date entitlement arose, whichever is later.  There is no record of an application to reopen a claim for service connection for bilateral hearing loss having been received after the January 1975 Board decision prior to June 20, 2007.

Since the final January 1975 Board decision, the first correspondence from the Veteran was in October 2006.  He did not request an entitlement or allege a belief in an entitlement at that time.  Rather, in looking at the October 2006 submission, he is merely requesting copies of his claims file.  This cannot be construed to be an informal claim.  There is no indication that any attempt was made, by the Veteran or any authorized representative, to reopen his claim for service connection for hearing loss prior to June 2007.  Without any earlier submissions that may be considered a formal or informal claim, an earlier effective date cannot be assigned.  

The legal authority governing effective dates is clear and specific, and the Board is bound by such authority.  Under the circumstances in this case, the appropriate effective date for the award of service connection for hearing loss is June 20, 2007, the earliest date allowable for service connection based on the facts of this case and VA regulations.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  


ORDER

An effective date earlier than June 20, 2007 for the grant of service connection for bilateral hearing loss is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


